Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-12 rejected under pre-AIA  35 U.S.C. 102 (e) as being anticipated by Wang et al. (US 20120106649) (Xianglin Wang)
Regarding Claim 1, Wang discloses a method comprising: decoding, by a decoder, a first split transform flag syntax element associated with a chrominance component coding block [See abstract and Paragraphs 5-13]; decoding, by the decoder, a first chrominance component coding block flag associated with the chrominance component coding block [See Paragraphs 35-38  and Fig. 9]; splitting, by the decoder, the chrominance component coding block into a first transform block when the first split transform flag syntax element specifies that the chrominance component coding block is split [See Paragraphs 84, 131-144];  and decoding, by the decoder, a second chrominance component coding block flag when the first chrominance component coding block flag specifies that the chrominance component coding block contains one or more non-zero transform coefficient levels [See Paragraphs 96-104].
Regarding Claim 2, Wang discloses decoding, by the decoder, a second split transform flag syntax element; and splitting, by the decoder, the first transform block into a second [See Paragraphs 26-32].
Regarding Claim 3, Wang discloses wherein the chrominance component coding block is associated with the U chrominance component [See Paragraphs 28, 80 and 151].
Regarding Claim4, Wang discloses decoding, by the decoder, a syntax element representing a maximum transform block size; and when a first transform block size for the first transform block is larger than the maximum transform block size, splitting, by the decoder, the first transform block into a second transform block without decoding a second split transform flag syntax element [See Paragraphs 64-72 and 100-101].
Regarding Claim 5, Wang discloses a system comprising: a receiver configured to: receive a first split transform flag syntax element associated with a chrominance component coding block [See abstract and Paragraphs 5-13];  receive a first chrominance component coding flag associated with the chrominance component coding block; and receive a second chrominance component coding flag [See abstract and Paragraphs 35-38 and Fig. 9];  and a processor coupled to the receiver and configured to: decode the first split transform flag syntax element; and decode the first chrominance component coding block flag; split the chrominance component coding block into a first transform block when the first split transform flag syntax element specifies that the chrominance component coding block is split [See Paragraphs 84, 131-144];   and decode the second chrominance component coding block flag when the first chrominance component coding block flag specifies that the chrominance component coding block contains one or more non-zero transform coefficient levels [See Paragraphs 96-104].
Regarding Claim 6, Wang discloses the receiver is further configured to receive a second split transform flag syntax element; and the processor is further configured to: decode the [See Paragraphs 26-32].
Regarding Claim 7, Wang discloses wherein the chrominance component coding block is associated with the U chrominance component [See Paragraphs 28, 80 and 151].
Regarding Claim 8, Wang discloses wherein: the receiver is further configured to receive a syntax element representing a maximum transform block size; and the processor is configured to: decode the syntax element representing the maximum transform block size; and when a first transform block size for the first transform block is larger than the maximum transform block size, splitting, by the decoder, the first transform block into a second transform block without decoding a second split transform flag syntax element [See Paragraphs 64-72 and 100-101].
Regarding Claim 9, Wang discloses a system comprising: a receiver configured to: receive a first split transform flag syntax element associated with a chrominance component coding block, the chrominance component coding block is associated with a digitized picture [See abstract and Paragraphs 5-13];   receive a first chrominance component coding flag associated with the chrominance component coding block; and receive a second chrominance component coding flag [See abstract and Paragraphs 35-38 and Fig. 9];  a processor coupled to the receiver and configured to: decode the first split transform flag syntax element; and decode the first chrominance component coding block flag; split the chrominance component coding block into a first transform block when the first split transform flag syntax element specifies that the chrominance component coding block is split [See Paragraphs 84, 131-144];  and decode the second chrominance component coding block flag when the first chrominance component [See Paragraphs 96-104]. and a display coupled to the processor and configured to display the digitized picture [See Paragraphs 40-43 and Fig. 1].
Regarding Claim 10, Wang discloses wherein: the receiver is further configured to receive a second split transform flag syntax element; and the processor is further configured to: decode the second split transform flag syntax element; and split the first transform block into a second transform block when the second split transform flag syntax element specifies that a second block is split [See Paragraphs 26-32].
Regarding Claim 11, Wang discloses wherein the chrominance component coding block is associated with the U chrominance component [See Paragraphs 28, 80 and 151].
Regarding Claim 12, Wang discloses wherein: the receiver is further configured to receive a syntax element representing a maximum transform block size; and the processor is configured to: decode the syntax element representing the maximum transform block size; and when first transform block size is larger than the maximum transform block size, split the first transform block into a second transform block without decoding a second split transform flag syntax element element [See Paragraphs 64-72 and 100-101].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/
Primary Examiner, Art Unit 2487